DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.
 
Election/Restrictions and Claim Status
Applicants’ amendment and arguments dated 7/18/22 are acknowledged. Any objection or rejection from the office action of 11/12/21 not addressed below is withdrawn based on the amendments.
Previously, Group 1 and the conjugate as shown in figure 1 were elected.
As discussed below, the claims are indefinite. Applicants have listed certain claims as withdrawn such as claim 4. Claim 1 as amended requires at least either SEQ ID NO: 1 or SEQ ID NO:3 which include Ser at the N-terminus which is also shown in figure 1. Thus claim 4 is interpreted as reading on the elected species. Since figure 1 shows that the lysine is linked to 5-FAM (a chemical compound), claim 22 has been interpreted as reading on the elected species. Claims 9, 20 and 23 are interpreted as being drawn to a non-elected species. Claims to the elected species are rejected as set forth below.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/21.
Claims 9, 20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/21.
Claim 7 has been canceled.
Claims 1-6, 8, 10-12, 16-19 and 21-22 are being examined

Priority
This application is a 371 of PCT/EP2018/075955 09/25/2018 and claims foreign benefit of EUROPEAN PATENT OFFICE (EPO) 17192916.9 09/25/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-12, 16-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to the configuration of the components recited in the claims, claim 1 recites that the linker molecule is directly attached to the peptide but claims 5 and 17 refer to an indirect attachment. Thus the claims themselves provide contradictory information about the configuration of the components. None of the dependent claims clarify the claim scope.
With respect to the linker and entity of interest recited in claim 1, claim 1 recites that the linker provides the ability to be chemically linked to the entity of interest and claim 23 refers to a conjugation to a linker of the entity of interest. The structure of something that has the ability to be chemically linked is different from the structure of something that has been chemically linked. A compound with a free reactive group is structurally different from that compound after it is reacted. It is unclear how a conjugate of claim 23 could ‘provide the ability to be chemically linked’ when the language suggests that it is already linked. None of the dependent claims clarify the claim scope.
Instant claim 1 recites that the ‘the linker molecule is lysine’. However, claim 8 recites that the linker further comprises a detectable labeled. Lysine is not the same structurally as a labeled lysine. The claim language is confusing as it appears that the claims refer to intermediate products and final products as equivalents.
Claim 10 recites ‘comprising of a PAR activating peptide’. The meaning of such phrase is unclear. It is unclear how or if the word ‘of’ in the phrase affects the claim scope. Although unclear, claim 10 has been interpreted as 101 compliant since it has been interpreted as requiring compounds that have an amidated C-terminus.
	Claim 22 recites ‘other ligands for cell surface receptors’. The use of the phrase ‘other ligands’ is unclear since it is unclear what this is in reference to. The phrase ‘other ligands’ would seem to exclude certain ligands, but in this case it is unclear what is intended to be excluded.
	Although unclear, the instant claims have been interpreted as being compliant with 35 USC 101 as well as 35 USC 112(a)/112(first paragraph). The instant claims have been interpreted as including no new matter. Since figure 1 shows that the lysine is linked to 5-FAM (a chemical compound), claim 22 has been interpreted as reading on the elected species.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 has been amended to recite that the PAR peptide is either SEQ ID NO:1 or SEQ ID NO:3. As such, claims 3-4 do not appear to further limit the claim in any aspect.
Claim 1 refers to a direct attachment, while claims 5 and 17 appear to broaden the claim to refer to an indirect attachment.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In the instant case, claim 11 recites ‘means for’. 

Response to Arguments – 112(b)/2nd
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the elected species does not contain an entity of interest, claim 22 recites that the entity of interest can be a chemical compound which reasonably reads on 5-FAM.
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Claim Rejections - 35 USC § 102
	This rejection is a new rejection necessitated by amendment (claim 10 no longer depends on claim 1).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mousa SA (US 2006/0104944; cited with IDS 3/24/20; ‘Mousa’).
Mousa teach HOOC-S-L-I-G-R-L-NH2 and HOOC-S-L-I-G-K-V-NH2 (section 0060).
In relation to claim 10, HOOC-S-L-I-G-R-L-NH2 comprises instant SEQ ID NO:1 and is modified at the serine with a functional moiety (-COOH).
In relation to claim 10, HOOC-S-L-I-G-K-V-NH2 comprises instant SEQ ID NO:3 and is modified at the serine with a functional moiety (-COOH).

Response to Arguments – 102
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the limitations of claim 2 have been incorporated, that is not true for claim 10. Claim 10 has been amended to remove dependency on claim 1.

Claim Rejections - 35 USC § 103
The rejections below are new rejections.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8, 10-12, 16-17, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mousa SA (US 2006/0104944; cited with IDS 3/24/20; ‘Mousa’) in view of Hamley IW (‘PEG-Peptide conjugates’ Biomacromolecules v15 2014 pages 1543-1559; ‘Hamley’).
Mousa teach PAR2 agonists to promote angiogenesis (abstract). Mousa teach PAR2 agonists including HOOC-S-L-I-G-R-L-NH2 and HOOC-S-L-I-G-K-V-NH2 (section 0060). Mousa suggest that the peptides be conjugated to polyethylene glycol on the carboxylic acid terminal (section 0060). Mousa teach that the attachment of PEG has advantages including improved residence time and decreased toxicity (section 0065). Mousa teach locations for angiogenesis (section 0018) and recognize quantitation of angiogenesis (section 0022).
Mousa does not specifically teach the use of a lysine linker with the polyethylene glycol.
Hamley teach advantages of peptide PEGylation (first paragraph of introduction page 1543). Hamley teach that with respect to the coupling chemistry that the amine group on lysine side chains are common sites for PEG attachment (2nd paragraph of section 2, page 1543). Hamley teach applications of PEG modified with lysine to make fluorophore labeled peptides for applications in bioimaging (page 1545 paragraph connecting columns 1-2).
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of Mousa based on the express suggestions of Mousa. Mousa teach PAR2 agonists including HOOC-S-L-I-G-R-L-NH2 and HOOC-S-L-I-G-K-V-NH2 (section 0060). Mousa suggest that the peptides be conjugated to polyethylene glycol on the carboxylic acid terminal (section 0060) thus suggesting PEG-S-L-I-G-R-L-NH2 and PEG-S-L-I-G-K-V-NH2. Further, since Mousa teach PAR2 agonists to promote angiogenesis (abstract) and teach locations for angiogenesis (section 0018) and recognize quantitation of angiogenesis (section 0022) one would have been motivated to modify for attachment of a fluorophore by using lysine as taught by Hamley (resulting in Lys-PEG-S-L-I-G-R-L-NH2 and Lys- PEG-S-L-I-G-K-V-NH2). One would have had a reasonable expectation of success since the compounds and methods of making were known.
In relation to the peptide as recited in claims 1, 3, 4, 6, 10 and 16 Mousa teach PAR2 agonists including HOOC-S-L-I-G-R-L-NH2 and HOOC-S-L-I-G-K-V-NH2 (section 0060).
In relation to the location of conjugation of the peptide and PEG as recited in claims 5 and 17, Mousa suggest that the peptides be conjugated to polyethylene glycol on the carboxylic acid terminal (section 0060) thus suggesting PEG-S-L-I-G-R-L-NH2 and PEG-S-L-I-G-K-V-NH2.
	In relation to the PEG of claim 1 and the functional moiety of claim 10, Mousa suggest that the peptides be conjugated to polyethylene glycol on the carboxylic acid terminal (section 0060). Further, in relation to the specific PEG (a di-PEG) as recited in claim 2, Mousa expressly teach polyethylene glycol as a polymer (section 0061) and MPEP 2144.05 recognizes that where the claimed range lies inside ranges disclosed by the prior art that a prima facie case of obviousness exists. In the instant case, DEG as claimed (a PEG with 2 repeating units) falls within the range of the disclosure of PEG (a polymer with 2 or more repeating units). 
In relation to the label of claim 8, Hamley teach applications of PEG modified with lysine to make fluorophore labeled peptides for applications in bioimaging (page 1545 paragraph connecting columns 1-2).
	In relation to claims 11-12 and 19, Mousa teach the activity of the peptides was assayed (section 0012, 0026 and figure 1).
In relation to claim 22, although unclear, Hamley teach applications of PEG modified with lysine to make fluorophore labeled peptides for applications in bioimaging (page 1545 paragraph connecting columns 1-2) where the fluorophore is a chemical compound.

Claim(s) 1-6, 8, 10-12, 16-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mousa SA (US 2006/0104944; cited with IDS 3/24/20; ‘Mousa’) in view of Hamley IW (‘PEG-Peptide conjugates’ Biomacromolecules v15 2014 pages 1543-1559; ‘Hamley’) in view of Lima e Silva et al. (‘Tyrosine kinase blocking collagen IV-derived peptide suppresses ocular neovascularization and vascular leakage’ Science Translational Medicine v9 Jan 18 2017 pages 1-11; ‘Lima’).
Mousa teach PAR2 agonists to promote angiogenesis (abstract). Mousa teach PAR2 agonists including HOOC-S-L-I-G-R-L-NH2 and HOOC-S-L-I-G-K-V-NH2 (section 0060). Mousa suggest that the peptides be conjugated to polyethylene glycol on the carboxylic acid terminal (section 0060). Mousa teach that the attachment of PEG has advantages including improved residence time and decreased toxicity (section 0065). Mousa teach locations for angiogenesis (section 0018) and recognize quantitation of angiogenesis (section 0022).
Mousa does not specifically teach the use of a lysine linker with the polyethylene glycol nor does Mousa teach 5-carboxyfluorescein.
Hamley teach advantages of peptide PEGylation (first paragraph of introduction page 1543). Hamley teach that with respect to the coupling chemistry that the amine group on lysine side chains are common sites for PEG attachment (2nd paragraph of section 2, page 1543). Hamley teach applications of PEG modified with lysine to make fluorophore labeled peptides for applications in bioimaging (page 1545 paragraph connecting columns 1-2).
Lima teach 5-carboxyfluorescin that is used to label a peptide (AXT107) for use in assays (pages 3-4 connecting paragraph and figure 5).
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of Mousa based on the express suggestions of Mousa. Mousa teach PAR2 agonists including HOOC-S-L-I-G-R-L-NH2 and HOOC-S-L-I-G-K-V-NH2 (section 0060). Mousa suggest that the peptides be conjugated to polyethylene glycol on the carboxylic acid terminal (section 0060) thus suggesting PEG-S-L-I-G-R-L-NH2 and PEG-S-L-I-G-K-V-NH2. Further, since Mousa teach PAR2 agonists to promote angiogenesis (abstract) and teach locations for angiogenesis (section 0018) and recognize quantitation of angiogenesis (section 0022) one would have been motivated to modify for attachment of a fluorophore by using lysine as taught by Hamley (resulting in Lys-PEG-S-L-I-G-R-L-NH2 and Lys-PEG-S-L-I-G-K-V-NH2). Since Lima teach 5-carboxyfluorescin that is used to label a peptide (AXT107) (pages 3-4 connecting paragraph and figure 5) one would have been motivated to use such fluorophore (resulting in 5-carboxyfluorescin-Lys-PEG-S-L-I-G-R-L-NH2 and 5-carboxyfluorescin- Lys-PEG-S-L-I-G-K-V-NH2). One would have had a reasonable expectation of success since the compounds and methods of making were known.
In relation to the peptide as recited in claims 1, 3, 4, 6, 10 and 16 Mousa teach PAR2 agonists including HOOC-S-L-I-G-R-L-NH2 and HOOC-S-L-I-G-K-V-NH2 (section 0060).
In relation to the location of conjugation of the peptide and PEG as recited in claims 5 and 17, Mousa suggest that the peptides be conjugated to polyethylene glycol on the carboxylic acid terminal (section 0060) thus suggesting PEG-S-L-I-G-R-L-NH2 and PEG-S-L-I-G-K-V-NH2.
	In relation to the PEG of claim 1 and the functional moiety of claim 10, Mousa suggest that the peptides be conjugated to polyethylene glycol on the carboxylic acid terminal (section 0060). Further, in relation to the specific PEG (a di-PEG) as recited in claim 2, Mousa expressly teach polyethylene glycol as a polymer (section 0061) and MPEP 2144.05 recognizes that where the claimed range lies inside ranges disclosed by the prior art that a prima facie case of obviousness exists. In the instant case, DEG as claimed (a PEG with 2 repeating units) falls within the range of the disclosure of PEG (a polymer with 2 or more repeating units). 
In relation to the label of claim 8, Hamley teach applications of PEG modified with lysine to make fluorophore labeled peptides for applications in bioimaging (page 1545 paragraph connecting columns 1-2).
	In relation to claims 11-12 and 19, Mousa teach the activity of the peptides was assayed (section 0012, 0026 and figure 1).
In relation to claim 18, Lima teach 5-carboxyfluorescin that is used to label a peptide (AXT107) for use in assays (pages 3-4 connecting paragraph and figure 5).
	In relation to claim 21, as discussed above the prior art suggest 5-carboxyfluorescin-Lys-PEG-S-L-I-G-R-L-NH2. MPEP 2144.05 recognizes that where the claimed range lies inside ranges disclosed by the prior art that a prima facie case of obviousness exists. In the instant case, DEG as claimed (a PEG with 2 repeating units) falls within the range of the disclosure of PEG (a polymer with 2 or more repeating units). 
In relation to claim 22, although unclear, Hamley teach applications of PEG modified with lysine to make fluorophore labeled peptides for applications in bioimaging (page 1545 paragraph connecting columns 1-2) where the fluorophore is a chemical compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658